department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend b date c state d arts association f art gallery x hours y dollars z dollars dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed under the provisions of state c’s limited_liability_company act as a limited_liability_company llc on date b you submitted bylaws with your articles of organization as an llc article ii of your bylaws states your mission shall be to promote artists article iii sec_1 of your bylaws indicates you have one class of membership and that membership is open to any practicing artist upon application to the organization and payment of annual dues you state that you have a lease agreement with arts association d for_the_use_of art gallery f the lease agreement states that f may only be used by groups engaged in promoting the arts tenant will carry on and conduct business under the name of f and will not change such name without prior written consent the term of the lease is for one year and may be extended by agreement of both parties rent is for dollar_figure annually and is payable at the time of signing should d decide to sell f you have the right_of_first_refusal assuming you are not in default of the lease it further states that you as letter rev catalog number 47628k you state that your members each have an allotted space in which to display their original artwork to sell you currently have eight members who volunteer to work at_f working members volunteer x hours and pay y dollars plus a commission to f your participating artist agreement states that all items displayed for sale will be original art as defined by your guidelines each participating artist will have a maximum of square feet each artist will share equally in the staffing of f during the season if an artist does not work during scheduled times the artist will be charged a rate of z dollars per hour missed deducted from the artist’s proceeds more than one infraction will result in the artist being asked to remove their items from f the artist will be paid on a monthly basis and the artist is responsible for keeping their allotted space filled throughout the season all artwork will be recorded on the provided inventory form with a consecutive number beginning with assigned code letter for that artist a description for each item and the price for each item will be included on the form each item will be tagged to correspond with the number and price listed on the inventory form you further state that you have a jury process to determine eligibility to sell at_f the jury consists of the officers of your organization you state you strive to have a variety of artwork for sale to enhance sales however because of limited space available you have a waiting list of artists who would like to participate in selling their artwork you strive to have no more than two persons selling the same type of artwork at the same time f also has five consignment members who will pay y dollars plus a commission to f you use the profits of f to pay the expenses of doing business plus maintenance the consignment artist agreement states that all items displayed for sale will be original art as defined by your guidelines each participating artist will have a maximum of square feet consignment items are to be different from items sold at_f by participating members your executive committee will jury the artwork for sale before consignment artists are accepted for f you state that prices of artwork are determined by the artist who created the artwork and the price is displayed on the artwork in addition you indicate that social activities conducted are strictly on a volunteer basis and are very informal and you further state you conduct two social events each year revenue for the income represents membership dues commissions paid_by members and commissions paid_by nonmembers the majority of the income comes from the sale of artwork by members the expenses paid are to operate f when asked to provide a breakdown of revenues that were stated in the application the figures you submitted were substantially different than the revenues listed in the application law sec_501 of the code provides for the exemption from federal_income_tax of clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder letter rev catalog number 47628k sec_1_501_c_7_-1 states that the exemption provided by sec_501 a of the code for an organization described in sec_501 of the code applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inure to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities sec_1_501_c_7_-1 states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 of the code solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption as previously noted sec_501 of the code requires that substantially_all of a social club's activities be social or recreational activities for members public law 90_stat_2697 provides that a social_club may receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing exemption within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from nonmembers so long as the latter do not represent more than percent of the total receipts revrul_55_716 1955_2_cb_263 as modified by revrul_83_170 c b held that an organization formed for the purpose of furnishing television antenna service to its members is not entitled to exemption from federal_income_tax under sec_501 of the code the ruling states the term ‘club’ as used in sec_501 contemplates the commingling of members one with the other in fellowship personal contacts and fellowship must also play a material part in the life of an organization in order for it to come within the meaning of the term ‘club in revrul_69_527 c b a social_club formed to assist its members in their business endeavors through study and discussion of problems and other activities at weekly luncheon meetings did not qualify for exemption under sec_501 of the code because it was organized and operated primarily to aid its members in its individual business endeavors application of law you are not described in sec_501 for the code because you are neither organized nor operated for pleasure recreation or other nonprofitable purposes sec_501 of the code and the associated treasury regulations indicate that a social_club must be formed for the pleasure recreation and social purposes of its members in addition public law states that no more than of a social clubs gross_receipts should be derived from non-member sources although it appears a majority of your income is from commissions paid_by members the legislative_history of public letter rev catalog number 47628k law indicates that while congress intended to increase the allowance of nonmember income from club facilities it was not meant to eliminate the prohibition against engaging in nontraditional businesses promoting your artist members by conducting art sales indicates you are engaging in a nontraditional business you do not meet the requirements of sec_1_501_c_7_-1 because you are not organized and operated for pleasure recreation and other nonprofitable purposes you do not meet the requirements of sec_1_501_c_7_-1 because your primary purpose is engaging in the business of selling the artwork of your members you are similar to the organization described in revrul_55_716 in that you lack a commingling aspect within your membership as well as a lack of fellowship since your social activities are very informal and you conduct only two social events each year material part in the organization in order to be considered a club as stated in this ruling personal contacts and fellowship must play a similarly you are like the organization described in revrul_69_527 the organization in the ruling was found to be organized and operated primarily to aid its members in its individual business endeavors likewise you were formed to promote your member artists in selling their works_of_art you have not established that your activities include evidence of personal contact commingling and fellowship among members members are not bound together by a common objective directed toward pleasure recreation and other nonprofitable purposes therefore you are not described in sec_501 of the code conclusion based upon the information submitted you do not qualify for exemption under sec_501 you are not formed for social and recreational purposes but rather are formed to promote the interests of your members if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations letter rev catalog number 47628k for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements catalog number 47628k letter rev you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
